DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,527,207. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘207 patent claims all of the limitations of claim 1 in the combination claim in addition to other unclaimed limitations and with only minor wording differences.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each first and conical sealing surface comprising a central alignment segment, a distal alignment segment, with the at least one sealing segment located therebetween (claim 5) and that at least one sealing segment is substantially equally spaced therebetween (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that as claim 5 is subject to a 112(b) Examiner recommends canceling claims 5-6 as adding such claim limitations to the drawings would almost certainly introduce new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the at least one alignment segment” and “the at elast one sealing segment”. These limitations are indefinite as Applicant has claimed each of the conical sealing surfaces has at least one alignment segment and at least one sealing segment in claim 1, on which this claim relies, and thus it is unclear whether Applicant is referring to any one of the at least one respective segments of one of the first or second conical sealing surfaces, if Applicant is referring to the segments of both of the first or second conical sealing surfaces, or if Applicant is referring only to a specific one of the at least one segments of one of the first or second conical sealing surfaces. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the at least one alignment segment of one of the first or second conical sealing surfaces” and “the at least one sealing segment of the one of the first or second conical sealing surfaces”.

Claim 4 recites the limitations “the surface of the at least one alignment segment has an angle of incline with respect to an axis of the central bore that is less than the angle of incline of a surface of the at least one sealing segment with respect to the axis of the central bore”. This limitation is indefinite as claim 4 depends on claim 3 which already recites “an angle of incline” of the at least one alignment segment, “an axis of the central bore”, and “a surface of the at least one sealing segment”. As such it is unclear whether Applicant is attempting to claim a new angle of incline, axis, and surface of the at least one sealing segment, or referring to the prior claimed. 

Claim 5 recites the limitation “the first and second conical sealing surfaces each comprise: a central alignment segment; and a distal segment”. These limitations are indefinite as it is unclear if they refer to the prior claimed sealing segments or if they are newly claimed surfaces. Additionally if the surfaces were intended to claim new surfaces they would also be indefinite as they are claimed as surfaces of the conical sealing surfaces, and it is unclear how a surface can have a surface (i.e. as opposed to a segment, portion, etc.). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the at least one sealing segment…” for each recitation.
Additionally Examiner notes the 112(a) rejection of this limitation above.

Claim 6 recites the limitation “at least one sealing surface on the first conical sealing surface” and “at least one sealing surface on the second conical sealing surface”. These limitations are indefinite as it is unclear if they refer to the prior claimed sealing segments or if they are newly claimed surfaces. Additionally if the surfaces were intended to claim new surfaces they would also be indefinite as they are claimed as surfaces of the conical sealing surfaces, and it is unclear how a surface can have a surface (i.e. as opposed to a segment, portion, 

Claim 6 recites the limitation “the at least one sealing segment” in lines 3-4. This limitation is indefinite as it lacks antecedent basis and is unclear whether Applicant is attempting to newly claim a sealing segment, if Applicant believes a sealing segment is inherent to the prior claimed limitation in claims 7-9, or if Applicant is referring to a different part (e.g. the alignment segment, etc.). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “at least one sealing segment” such that the segment is newly claimed here.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeny et al. (US 5,103,195).
claim 1, Sweeny discloses a metal sealing ring (81), comprising: a central bore (including 91a-c); a first conical sealing surface (83) with at least one alignment segment (e.g. the upper or lower portion thereof as either of such can be used to aid in the alignment of the seal, as labeled in Examiner annotated Fig. 4 below) and at least one sealing segment (e.g. the lower or upper portion thereof as either of such can be used to aid in sealing, as labeled in Examiner annotated Fig. 4 below); and a second conical sealing surface (85 with 89) with at least one alignment segment (e.g. 85 or 89, or part of 85 or part of 89) and at least one sealing segment (e.g. 89 or 85, or part of 89 or 85).


    PNG
    media_image1.png
    707
    652
    media_image1.png
    Greyscale

With regard to claim 2, Sweeny discloses a recess (as labeled in Examiner annotated Fig. 4 above) located between the first conical surface and the second conical surface (as seen in Fig. 4 as it is axially between such).

claim 3, Sweeny discloses that a surface of the at least one alignment segment (as labeled in Examiner annotated Fig. 4 above) has an angle of incline with respect to an axis of the central bore (as seen in Fig. 4 and as detailed in column 4 lines 33-36) that is different than (as seen in Fig. 4, e.g. see angle 77) an angle of incline with respect to the axis of the central bore (as seen in Fig. 4) formed by the surface of the at least one sealing element (as labeled in Examiner annotated Fig. 4 above).

With regard to claim 4, Sweeny discloses that the surface of the at least one alignment segment (as labeled in Examiner annotated Fig. 4 above) has an angle of incline with respect to an axis of the central bore (as seen in Fig. 4 and as detailed in column 4 lines 33-36) that is less than (as seen in Fig. 4, e.g. see angle 77 it is a smaller angle with respect to the axis) an angle of incline with respect to the axis of the central bore (as seen in Fig. 4) formed by the surface of the at least one sealing element (as labeled in Examiner annotated Fig. 4 above).

With regard to claim 5, Sweeny discloses that the first and second conical sealing surfaces each comprise: a central alignment segment (as labeled in Examiner annotated Fig. 4 above); and a distal segment (as labeled in Examiner annotated Fig. 4 above); wherein the at least one sealing segment is located between the central alignments segment and the distal alignment segment (as seen in Examiner annotated Fig. 4 above).

With regard to claim 6, Sweeny discloses that at least one sealing surface on the first conical sealing surface is substantially equally spaced between the distal alignment segment and the central alignment segment on the first conical sealing surface (e.g. as it is between the two 

With regard to claim 7, Sweeny discloses a method of sealing tubular components (as seen in Fig. 3, described in column 1 lines 36-50, column 3 lines 1-16, etc.), comprising: providing a first tubular member (11 or 25, shown as provided in Fig. 3, and described as provided in in column 1 lines 36-50, column 3 lines 1-16, etc.) having a central bore (13 or 35 respectively), an end (17 or 35 respectively), and a conical sealing surface (19 or 39 respectively); providing a second tubular member (the other of 11 or 25, shown as provided in Fig. 3, and described as provided in in column 1 lines 36-50, column 3 lines 1-16, etc.) having a central bore (the other of 13 or 35), an end (the other of 17 or 35), and a conical sealing surface (the other of 19 or 39); providing a metal sealing ring (43, shown as provided and made of metal in Fig. 3, and described in column 1 lines 36-50, column 3 lines 1-16, column 3 line 26, etc. as being metal and having been provided) having a central bore (i.e. the inner circumferential surface on the right hand side in Fig. 3), a first conical sealing surface (45 or 49 respectively), and a second conical sealing surface (the other of 45 or 49 respectively); aligning the end of the 

With regard to claim 8, Sweeny discloses sealing a space between the first tubular member and the second tubular member against fluid by: abutting the first conical sealing surface of the metal sealing ring with the conical sealing surface of the first tubular member; and abutting the second conical sealing surface of the metal ring with the conical sealing surface of the second tubular member (as seen in Fig. 3 and as described in column 1 lines 36-50, column 3 lines 1-16 they are shown and disclosed as abutting and effecting a seal therebetween).

With regard to claim 9, Sweeny discloses that abutting the first conical sealing surface of the metal sealing ring with the conical sealing surface of the first tubular member comprises initially contacting at least one alignment segment of the first conical sealing surface of the metal sealing ring with the conical sealing surface of the first tubular member (i.e. as would be seen from the fully installed configuration shown in Fig. 3 there would at least be some amount of sliding of the conical surface and Examiner has interpreted a segment that includes a portion of first contact therebetween as the alignment segment); and abutting the second conical sealing surface of the metal sealing ring with the conical sealing surface of the second tubular member comprises initially contacting at least one alignment segment of the second conical sealing 

With regard to claim 10, Sweeny discloses that abutting the first conical sealing surface of the metal sealing ring with the conical sealing surface of the first tubular member further comprises subsequently contacting the at least one sealing segment of the first conical sealing surface of the metal sealing ring with the conical sealing surface of the first tubular member (i.e. as would be seen from the fully installed configuration shown in Fig. 3 there would at least be some amount of sliding of the conical surface during installation and Examiner has interpreted a segment that includes a portion of first contact therebetween as the alignment segment and a portion of later contact as a sealing segment, which would thus subsequently be contacted as claimed); and abutting the second conical sealing surface of the metal sealing ring with the conical sealing surface of the second tubular member further comprises subsequently contacting a at least one sealing segment of the second conical sealing surface of the metal sealing ring with the conical sealing surface of the second tubular member (i.e. as would be seen from the fully installed configuration shown in Fig. 3 there would at least be some amount of sliding of the conical surface during installation and Examiner has interpreted a segment that includes a portion of first contact therebetween as the alignment segment and a portion of later contact as a sealing segment, which would thus subsequently be contacted as claimed).

Examiner’s Recommendations
In the interest of advancing prosecution Examiner recommends claiming, in the method independent claim, what is shown between the three states shown in Figs. 8A-8C during installation (e.g. how as the tubular are brought together first only the alignment segments of the seal contact the conical sealing surfaces of the tubulars, and then as the tubulars are brought axially closer the conical sealing surfaces of the tubular contacts both the alignment segments and the sealing segments of the seal, and then as the tubular are fully seated against one another only the sealing segments of the seal contact the conical sealing surfaces of the tubulars) in addition to claiming the different angles of incline of the alignment and sealing segments. Though such subject matter would appear to make substantial progress in overcoming the rejection of the method claims, it is unclear what exact limitations could be added to the seal claims to make substantial progress over the cited art (e.g. see US 6,070,912 disclosing a very similar structure of a seal).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides further examples of similar shaped metal sealing rings and methods of using such to seal tubular members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675